Case 1:20-cv-00706-DLC Document 412 Filed 04/27/21 Page 1 of 4

NEW YORK 1O8 SHANGHAI
LONDON u Atl e O rr S ATLANTA

SINGAPORE BALTIMORE
PHILADELPHIA PIRAL and AFFILIATE OFFICES WILMINGTON
CHICAGO MIAMI
WASHINGTON, DC BOCA RATON
SAN FRANCISCO
siticon vette CHRISTOPHER H. CASEY PITTSBURGH
; DIRECT DIAL: +1 215 979 1155 NEWARK
SAN DIEGO PERSONAL FAX: +1 215 689 2194 LAS VEGAS
LOS ANGELES E-MAIL: CHCasey@duanemorris.com CHERRY HILL
TABWAN LAKE TAHOE
BOSTON wav. duanentorris.cont MYANMAR
HOUSTON OMAN
AUSTIN A GCC REPRESENTATIVE OFFICE

HANOL OF DUANE MORRIS

HO CHI MINH CITY
ALLIANCES IN MEXICO

AND SRI LANKA

April 27, 2021

VIA ECF

Honorable Denise L. Cote

U.S, District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Federal Trade Commission, et. al. v. Vpera Pharmaceuticals, LLC, et al.,
Case No. 1:20-cy-00706 (DLC) (S.D.N.Y.)

Dear Judge Cote:

Pursuant to Paragraph 1.E of Your Honor’s Individual Practices in Civil Cases, I write on behalf
of all defendants to respectfully request a brief extension of the deadline for disclosing the identity
of Experts providing a rebuttal Expert report pursuant to the Court’s May 26, 2020 Order. ECF
134. The current deadline is April 27, 2021, and defendants request a three-day extension,
consistent with the three-day extension the Court previously approved to the deadline for Rebuttal
Expert reports, until April 30, 2021. This is defendants’ first request for an extension of the
Rebuttal Expert disclosure deadline. Plaintiffs do not object to the proposed extension, which
would not affect any other deadlines.

 

Respectfully submitted,
(A
. / /s/ Christopher H. Casey
ents ye Christopher H, Casey

CHC W/2 "fe

cc: Counsel of Record (via ECF)

DUANE Morris ue
30 SOUTH L7TH STREET PHILADELPHIA, PA 19103-4196 PHONE: +1 215979 1000 FAX: +1 215 979 1020

 

 
